





CITATION: R. v. Degiorgio, 2011 ONCA 527



DATE:  20110720



DOCKET: C51942



COURT OF APPEAL FOR ONTARIO



Doherty, LaForme and Epstein JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Tammy Degiorgio



Appellant



Adam Little, for the appellant



Greg Skerkowski, for the respondent



Heard: March 24, 2011



On appeal from the judgment of Summary
          Conviction Appeal Judge Nancy Backhouse of the Superior Court of Justice
          dated March 11, 2010, dismissing the appeal from the conviction entered by Justice
          David Cole of the Ontario Court of Justice dated January 27, 2009.



H.S. LaForme J.A.:



INTRODUCTION

[1]

Blair J.A. granted leave to the appellant to appeal to this
    court.  In doing so, he described the issue for appeal as: whether [the police
    officers] demand was valid, given the [summary conviction appeal judges]
    finding that there was no evidence an approved screening device could be
    available forthwith.

[2]

Thus, the question of law in this appeal focuses on the
    interpretation of the offence of refusing to provide a breath sample pursuant
    to s. 254(5) of the
Criminal Code
and the interpretation of the
    forthwith requirement in s. 254(2).  Specifically, the question is whether
    the demand made by the police officer pursuant to s. 254(2) was valid in the
    absence of evidence that an approved screening device (ASD) could be made
    available forthwith.

BACKGROUND

[3]

The facts at trial were straightforward.  Two witnesses testified:
    the police officer and the appellant.  Given the focus on this appeal, only the
    evidence that has some bearing on the issues will be recited.

[4]

This case began with P.C. Fieldings receiving information at
    7:32 a.m. on September 23, 2007 that someone was slumped over the steering
    wheel of a motor vehicle in front of a driveway; the lights of the vehicle were
    on and its motor was running.  At 7:37 a.m. P.C. Fielding arrived on the scene
    and approached the vehicle.  He observed that the window was down and the
    appellant was sitting in the drivers seat, alert.  Her eyes were glassy and
    there was a strong odour of alcoholic beverage coming from the area of her
    mouth.

[5]

The appellant denied having consumed alcohol that day.  She said
    she was tired, and that she came from her friends house.  She seemed confused
    about where she was.

[6]

At 7:39 a.m. P.C. Fielding concluded that he had reasonable
    grounds to suspect that there was alcohol in the appellants body, and made the
    demand that she provide a sample of her breath into an ASD pursuant to s.
    254(2).  The language used in his demand was as follows:

I demand that you provide a suitable sample of your
    breath directly into an approved screening device forthwith to enable a proper
    analysis of your breath to be made and that you accompany me for the purpose of
    enabling a sample to be taken.  Do you understand?

[7]

The appellants response was, Yes, but I am not blowing into
    anything.  After requesting that she step out of the vehicle, P.C. Fielding
    asked her if she understood his ASD demand.  She stated a second time, Yes,
    Im not blowing into anything.

[8]

At this point, P.C. Fielding advised her that refusing to comply
    with the demand was a criminal charge with the same penalty as impaired driving
    or driving over the legal limit, and that it would result in an automatic 90-day
    drivers license suspension.  He made it very clear that, by law, she had to
    provide a sample of her breath. He advised her that if she provided a sample
    and passed, she would be free to go.  If she provided a sample and failed, she
    would be charged with over 80.
[1]


[9]

P.C. Fielding then re-read the demand as set out above, and asked
    the appellant if she understood.  She stated a third time, Yes, but Im not
    blowing into anything.

[10]

At 7:42 a.m. P.C. Fielding arrested the appellant for refusing to
    provide a sample of breath into an ASD.  He advised of her right to counsel. 
    When he asked the appellant if she understood, the appellant stated, Yes,
    whatever.  Dont you have better things to do?  I only had three glasses of
    wine at midnight.  Come on.

[11]

At 8:00 a.m. the appellant was released on an appearance
    notice.  She left the scene of the arrest at 8:20 a.m. in a taxi.  Throughout
    this entire time period, P.C. Fielding did not have an ASD with him.  The
    appellant was charged with refusing to provide a sample breath pursuant to s. 254(5).

The evidence

[12]

In examination-in-chief, P.C. Fielding testified that during the
    events surrounding the appellants being charged, he did not have an ASD in his
    possession or in his vehicle.  Nor did P.C. Fielding take steps to locate an
    ASD after the appellant was arrested.  However, he also testified that during
    his brief interaction with the appellant, he was aware that another officer, P.C.
    Vanderhart, had been dispatched to the scene, and that he had observed an ASD
    in the front seat of P.C. Vanderharts vehicle prior to leaving the police
    station earlier, but he did not know whether P.C. Vanderhart was one of the
    officers who attended the scene.

[13]

The other officers who were at the scene did not testify.  As a
    result, there was no evidence that any police officer had an ASD at the scene;
    whether an ASD was immediately available; or if not, how long it would have
    taken for one to be made available.

The trial decision

[14]

The trial judge found that the appellant did not have a
    reasonable excuse for refusing to comply with the ASD demand and found her
    guilty of the offence of refusing to provide a breath sample pursuant to s.
    254(5).  The issue of the validity of the demand, however, was never directly
    argued before him, although in his reasons for judgment he did observe:

So he made a demand that she provide samples into a
    road-side testing device, which he did not presently have with him (although [defence
    counsel] has not made anything of that).

[15]

While the trial judge did not make any findings surrounding the
    issue of the unavailability of the ASD, the evidentiary record supports a
    finding that an ASD was never available at the scene.  Indeed, the Crown fairly
    concedes this.

The summary conviction appeal
    decision

[16]

At the summary conviction appeal, the appellant conceded that the
    trial judge did not commit an error in finding that the appellant did not have
    a reasonable excuse for failing to comply with the ASD demand made to her by
    P.C. Fielding.  However, the appellant argued that, nevertheless, the trial judge
    was in error when he convicted her because the demand itself was invalid as it
    was non-compliant with s. 254(2) of the
Criminal Code
.

[17]

The appellant argued that she was under no legal obligation to
    comply with the demand and, therefore, did not commit an offence contrary to s.
    254(5) by refusing.  Essentially, the appellant argued that although she
    refused to comply with the demand, there was no evidence that P.C. Fielding was
in a position to administer the ASD test forthwith
as
    he did not have access to an ASD.

[18]

While the issue of the availability of the ASD was not raised at
    trial, the Crown did not object to it being raised on the summary conviction
    appeal.   As I said, the Crown conceded that at no time was an ASD available at
    the scene.

[19]

The Summary Conviction Appeal Judge disagreed with the
    appellants arguments and held that the offence was complete when she refused
    to comply with the demand.  The appeal judges reasons are brief and are set
    out in full:

The appellant submits that the trial judge erred in
    entering a conviction for breach of s. 254(2)(b)
[2]
of the
Criminal Code
because, although the appellant refused to comply
    with the demand, the arresting officer did not have an approved screening
    device (ASD) with him.  There was no evidence that an ASD could be available
    forthwith, i.e., without delay. (
R. v. Woods
[2005], 2 S.C.R. 205).

In my respectful opinion, the offence is complete
    once the demand, which conforms with the conditions in s. 254(2) - reasonable
    grounds to suspect that a person has alcohol or drugs in their body and has
    operated a motor vehicle or had its care or control within the preceding three
    hours - is not complied with.

If an accused agreed to provide a sample and one is
    not taken forthwith, the sample cannot be used in evidence.

To require the Crown to prove that a sample can be
    taken forthwith whenever an accused has refused to provide a sample engages a
    theoretical exercise; whereas, if the accused complies with the demand and a
    sample is not taken forthwith, the Court adjudicates the actual facts.

Although a pre-Charter decision, I agree with the
    reasons in
R. v. Matthews
(1974), 14 C.C.C. (2d) 1 (Man. C.A.).

The appeal is dismissed.

[20]

On this appeal the appellant submits that the appeal judge erred
    in law when she reasoned that the forthwith requirement mandated by s. 254(2)
    does not arise in the context of an outright refusal.

ARGUMENT

[21]

The issue was described by counsel in the form of a question.

[22]

The appellant frames the question as: is a police demand valid
    where there is no evidence that an ASD could be available forthwith as
    expressed in s. 254(2)?  The appellant argues that if the appeal judge was
    correct, the following would occur:

[W]here a police officer makes a demand under s.
    254(2), but does not have an ASD, calls for one to be brought to the scene, an
    outright refusal ensues, the officer could then cancel the request for an ASD
    and the accused would be charged and convicted under s. 254(5).

[23]

Moreover, the appellant contends that the reasoning of the appeal
    judge is not supported by the prior jurisprudence of this court, other
    provincial appellate courts and the Supreme Court of Canada.

[24]

The Crown puts it this way.  Were the police required, even after
    the appellant had unequivocally refused to provide a sample, to continue with
    the process of locating or deploying an ASD to the scene?  The Crown says that
    the appellants refusal to provide an ASD sample was immediate and unequivocal;
    that the time between the demand and the refusal was only three minutes, which
    is sufficient to constitute the offence.  And, although no ASD was presented to
    the appellant  or even at the scene during this three minute period  the time
    is well within the guidelines of this court regarding whether a sample has been
    taken forthwith.

DISCUSSION

[25]

The appellant submits that case law has
    consistently interpreted the forthwith requirement in s. 254(2) as imposing a
    duty on the police to be in a position to administer the test forthwith.  She
    says that if they are not, then the demand is not within the scope of what the
    subsection contemplates and is not valid.  If the demand is not valid under
    254(2), she argues that she cannot be convicted under s. 254(5).

[26]

In support of her arguments, the appellant
    relies primarily on
R. v. Grant
,
[1991] 3 S.C.R. 139
and numerous authorities from this court:
see, for example,
R.
    v. Cote
(1992),

6 O.R. (3d) 667 (C.A.);
R. v. Latour
(1997), 34
    O.R. (3d) 150 (C.A.); and
R. v. George
(2004), 187 C.C.C. (3d) 289 (Ont.
    C.A.).
Factually, she says that an ASD never arrived during
    the 41 minutes the appellant was at the scene, which is clearly outside the
    time range of forthwith established by the jurisprudence.

[27]

The key statements in the authorities the appellant relies on
    have been cited many times.  They are, first, that where ... the demand is
    made by a police officer who is without an [ASD] and the unit does not, in
    fact, arrive for a half hour, the provisions of s. [254](2) will not be
    satisfied:
Grant
at p. 150.  Second, this court in
Cote
at p. 671
    held that, if the police officer is not in a position to require that a breath
    sample be provided by the accused before any realistic opportunity to consult
    counsel, then the officers demand is not a demand made under s. [254](2).

[28]

Indeed, these statements of law and their
    application are the foundation of this appeal.  Again, the appellant asserts
    that a valid demand only exists where the police are in a position to
    administer the ASD test forthwith.

[29]

I disagree with the appellants submissions.  As
    I will explain, I believe that her counsel misapprehends the authorities and
    the law that flows from them in terms of their application to the circumstances
    of her case.  The appellants position is unsustainable and I would dismiss her
    appeal.

Section 254 of the
Criminal
    Code


[30]

Before turning to the text of ss. 254(2) and (5), it will be
    useful to consider s. 254 as a whole.  The most recent examination of how s.
    254 operates is found in the Supreme Court of Canadas decision in
R. v.
    Woods,
[2005] 2 S.C.R. 205
.  In
Woods
,
    Fish J. restates the purpose of the legislation, examines some of the more
    significant authorities that have interpreted it, and provides guidance on how
    any analysis of these provisions should be undertaken.

[31]

At paras. 30 and 31, Fish J. observes that in s. 254, Parliament
    created a two-step detection and enforcement procedure that necessarily
    interferes with rights and freedoms guaranteed by the
Charter
, but only
    in a manner that is reasonably necessary to protect the publics interest in
    keeping impaired drivers off the road.  First, s. 254(2) authorizes peace
    officers, on reasonable suspicion of alcohol consumption, to require drivers to
    provide breath samples for testing on an ASD. These screening tests, at or near
    the roadside, determine whether more conclusive testing is warranted.

[32]

Second, s. 254(3) allows peace officers who have the requisite
    reasonable and probable grounds to demand breath samples for a more conclusive
    breathalyzer analysis.  And as Fish J. notes, breathalyzers determine
    precisely the alcohol concentration in a persons blood and thus permit peace
    officers to ascertain whether the alcohol level of the detained driver exceeds
    the limit prescribed by law.

[33]

The breathalyser results then provide the police with the
    evidence to charge the motorist with driving offences such as s. 253(b) 
    operating a motor vehicle with more alcohol in ones blood than the law permits.

[34]

The admissibility of breathalyzer results evidence depends on
    whether the police first had reasonable and probable grounds to make the
    breathalyzer demand.  In cases such as those in the majority of the
    authorities relied on by the appellant, the only evidence of reasonable
    and probable grounds for the breathalyzer demand is the ASD results obtained by
    the police.

[35]

There are two ways in which an ASD breath sample can be legally
    obtained: (i) by way of a valid demand under s. 254(2); and (ii) voluntarily. 
    Finally, and directly related to the instant appeal, s. 254(5) provides that [e]veryone
    commits an offence who, without reasonable excuse, fails or refuses to comply
    with a demand made under this section.

[36]

Fish J. notes at para. 13 that forthwith means immediately or
    without delay and affirms, at paras. 33-36, the correctness of the statements
    from
Grant
and
Cote
set out above.

[37]


The forthwith requirement in
    s. 254(2), Fish J. reminds us, is what allows for its constitutional
    integrity.  If it were not for the immediacy requirement, s. 254(2) would
    violate ss. 8, 9 and 10 of the
Charter
.  He goes on to say  and I
    think it is of some significance  that the forthwith requirement is a corollary
    of the fact that there is no opportunity for contact with counsel prior to
    compliance with the ASD demand.  Further, both the police demand and the
    drivers response must be forthwith or immediate; the requirement is for a
    prompt demand by the peace officer, and an immediate response by the person to
    whom that demand is addressed:
Woods
at para. 44.

The text of ss. 254(2) and (5)

[38]

The argument advanced by the appellant, that in
    order for the demand to be valid there must be evidence that an ASD could be
    available forthwith, must come either from the text of ss. 254(2) or (5) or
    the cases that have considered them.  I start by examining the text of the
    provisions and the policy rationale for them, without incorporating  for the
    moment  constitutional considerations.

[39]

The relevant part of s. 254(2) reads:



If a peace officer has reasonable grounds to suspect
        that a person has alcohol ... in their body and that the person has, within the
        preceding three hours, operated a motor vehicle ...
the police officer may,
          by demand, require the person
...

(b)
to provide forthwith a sample of breath
that, in the peace officers opinion, will enable a proper analysis to be made
        by means of an approved screening device and, if necessary, to accompany the
        peace officer for that purpose.  [Emphasis added.]



[40]

Section 254(5) creates an offence in these terms:

Everyone commits an offence who, without reasonable
    excuse, fails or refuses to comply with the demand made under this section.

[41]

The meaning to be given to s. 254(5) must be informed by its
    purpose.  The section criminalizes a refusal to provide potentially
    incriminating evidence.  In doing so, it provides the police with a powerful
    tool in their efforts to curtail, investigate and prosecute drinking and
    driving related offences.  The deaths and substantial societal costs associated
    with drinking and driving fully justify the existence of this extraordinary
    criminal offence.

[42]

The conduct criminalized by s. 254(2) consists of a proper s.
    254(2) demand and an unequivocal refusal to comply with that demand.  The offence
    is completed when the refusal is given:
R. v. Woods
, [2005] 2 S.C.R. 205
    at paras. 40-42.  There is nothing in the language of s. 254(2) that would
    require the Crown to prove that had the driver not refused to provide the
    sample, the demanding police officer could have complied with his or her
    obligation to take the sample forthwith.  Nor can I understand why, as a
    matter of criminal law policy, a driver who has unequivocally refused to
    forthwith provide a breath sample should escape criminal responsibility for
    that refusal based on events subsequent and totally unrelated to the refusal. 
    How is the culpability of the person who refuses to comply with a demand reduced
    because, as events may have developed, the officer may not have been able to
    take the sample forthwith?

[43]

I read the text itself of s. 254(5) as requiring the Crown to
    prove the following constituent elements of the offence:

1.      The preconditions set out in s. 254(2);

2.
         A demand that the individual provide forthwith a sample of breath;

3.
         The individual of whom the demand was made understood the demand;

4.
         The individual refused to comply with that demand; and

5.      The
    individual did not have a reasonable excuse for failing to comply with the
    demand.

[44]

I note that points 1 and 5 are not at issue on this appeal.  Neither
    can it be suggested that the appellant did not understand the demand being made
    or that the refusals were in any way conditional.  The police officer made the
    demand in the exact language of the section saying to the appellant:

I demand that you provide a sample of your breath
    directly into an approved screening device forthwith ...

[45]

The appellant immediately, unequivocally and three times refused
    to provide the demanded sample even when told of the potential penal consequences. 
    The appellants immediate refusal implies that she clearly understood that she
    was being required to provide the sample then and there.  There was no
    cross-examination of the officer on the meaning of the demand as that issue did
    not develop until the first level of appeal.

Forthwith: The cases

[46]

Having outlined the text and purpose of the
    relevant provisions, I turn to the substance of this appeal: What does
    forthwith mean or require, and what are the principles regarding the
    forthwith period that flow from the cases, particularly from the statements
    above from
Grant
and
Cote
?  The forthwith period is the time in
    which
Charter
rights are justifiably infringed, i.e. the time in which a
    detained person can be required to comply with an ASD demand and the time in
    which a persons response to that demand  be it blowing and registering a
    Fail, or be it refusing or failing to blow   can incur criminal liability that
    is unaffected by the
Charter
.

[47]

As I mentioned above,
Woods
reminds us that
    what would otherwise be an impermissible violation of
Charter
rights is
    rendered justifiable because of the forthwith requirement.  In
Grant
,
    the refusal itself came 30 minutes after the demand was made; in
Cote
the refusal came 14 minutes after, where there had clearly been time for the
    driver to contact counsel.  These refusals were not made within the forthwith
    period; that is, at the time each refusal was made, the corresponding demand
    was no longer a valid one, and therefore there was no obligation to comply.

[48]

In these cases, the question to be decided was:
    were the police in a position to receive into an ASD the breath sample the
    suspect was prepared to provide  or had not refused to provide  during the
    period of time that no realistic opportunity to consult counsel existed, i.e.
    forthwith.

[49]

Grant
and
Cote
shed light on the interaction
    between the right to counsel protected by s. 10(b) of the
Charter
and
    cases involving an outright refusal to provide a sample.  The right to counsel
    is triggered upon detention at the roadside.  That right is, however,
    effectively suspended by operation of s. 1 of the
Charter
for the time
    period captured by the requirement that the sample be taken forthwith.  If
    the demand is made and the sample provided within the forthwith window of time,
    the
Charter
is not breached.  If, however, the forthwith window expires,
    then the taking of a sample without first providing the detainee an opportunity
    to contact counsel is an infringement of s. 10(b) that cannot be saved by s. 1.

[50]

The analysis in refusal cases should be the same.  If the demand
    is otherwise proper and the outright refusal occurs during the forthwith
    timeframe, the accuseds 10(b) rights are not engaged and cannot affect the
    accuseds liability under s. 254(5).  In
Cote
and
Grant
, the
    refusals were made outside of the forthwith timeframe and consequently did
    engage
Charter
rights.  In this case, the appellants outright refusal
    followed immediately after the demand and within the forthwith timeframe.

[51]

To emphasize, there is a clear factual difference
    between
Grant
and
Cote
on the one hand, and our case on the other
    hand, that affects how the statements in those cases apply here.  In those
    cases, the refusals did not immediately follow the demand; instead, the drivers
    refused only when presented with the ASD.

[52]

Instead of supporting the submission of the
    appellant  that a demand is not a 254(2) demand unless the officer is in a
    position to administer the test forthwith 
Cote
and
Grant
hold
    that a refusal at a time when the sample could no longer be taken forthwith
    is not a refusal to comply with a s. 254(2) demand.

[53]

There is a well-established line of authority holding that where
    an accused is charged with refusing to provide a sample, the Crown does not
    have to prove that the sample could in fact have been taken in accordance with
    the provisions of the
Criminal Code
to secure a conviction on a charge
    of refusing to comply with the demand: see
R. v. Lemieux
(1990), 41
    O.A.C. 326 (C.A.);
R. v. McCauley
(1997), 161 N.S.R. (2d) 154 (C.A.);
R.
    v. Wilson
(1999), 121 B.C.A.C. 111 (C.A.).

[54]

There is no requirement that a police officer have
    a reasonable belief that he or she could make the demand good at the time it
    is made:
Latour
at paras. 30-33.  Contrary to the submissions of the
    appellant, neither is there a requirement for the Crown to prove that the
    police
could have made
the demand good (i.e. that an ASD would have been
    available) within the forthwith period.  Such a requirement is not apparent
    from the text or purpose of the provision; neither can it be necessitated by
Charter
considerations, because during the forthwith period any such considerations
    are validly suspended under s. 1.

[55]

I turn now to this courts reasons in
Danychuk
.  While at
    first glance they appear to partially support the appellants submission, I
    will explain how they are entirely consistent with what I have set out above.

[56]

In
Danychuk
, the police officer demanded a sample
    forthwith from the driver of the vehicle.  The driver refused to provide the
    sample and was charged with refusing to provide a sample.  When the officer
    made the demand, the ASD was beside the police officer on the front seat of the
    vehicle.  The officer had not, however, tested the device and he did not
    present the device to the driver and explain the purpose of the test.  The
    trial judge convicted on the charge of refusing to provide the sample.  The
    Summary Conviction Appeal Court Judge quashed the conviction, holding that the
    Crown was obligated to prove that the device was not only present at the scene,
    but ready to be used and that the officer making the demand had presented the
    device to the driver and explained its purpose.

[57]

This court restored the conviction.  In doing so, Blair J.A.
    described the nature of the offence created by s. 254(5), at para. 22:



In
Lemieux
,
supra
, at 328 O.A.C., the
        court agreed with the Crowns submission that the gravamen of the offence
        under s. 254(2) and (5) of the
Criminal Code
is failure or refusal to
        comply with the demand of a peace officer:  see also
McCauley
,
supra
.
It is the failure or refusal to comply with the demand to provide the breath
          sample that is at the core of the infraction, not the failure or refusal to
          provide the breath sample forthwith.  The word forthwith in subsection
          254(2) does not define the substance of the offence.  Rather, it imposes on the
          person to whom the demand is made an obligation to comply in a timely fashion,
          and on the authorities an obligation to conduct the test in a timely fashion
          once the request is honoured in order that the detainees right to counsel
          under s. 10(b) of the
Charter
are minimally impaired.
[Emphasis
        added.]



[58]

I agree entirely with the language quoted above.  On that view of
    the offence created by s. 254(2), the police officers ability to actually take
    the sample in accordance with the demand is not relevant to culpability on a
    charge of refusing to provide the sample.

[59]

The subsequent observations of Blair J.A. at paras. 26 and 27
    can, however, be read as supporting the appellants position on this appeal:



A timely demand is validly made pursuant to
        subsection 254(2), in my opinion, where (a) the individual to whom the demand
        is made has been operating a motor vehicle, or has care or control of that
        vehicle, (b) the peace officer who makes the demand reasonably suspects that
        the individual to whom the demand is being made has alcohol in his or her body,
        and (c)
the police officer is ultimately in a position to require that the
          breath sample be provided before there is any realistic opportunity to consult
          counsel.
Where, as here, there has been an outright refusal to provide a
        breath sample, it is not a prerequisite to such a demand that the Crown
        establish the approved screening device was present at the scene, tested and
        ready to accept a sample, or that the police officer presented the device to
        the driver and explained the purpose of the test and the consequences of a
        failure to provide a sample.

On the facts of this case the trial judge found
        that the screening device was available forthwith for Mr. Danychuk to provide a
        sample of his breath into it.
[Emphasis added.]



[60]

Read alongside the earlier description of the nature of the
    offence of refusing to blow provided in para. 22, I do not think the
    above-quoted passage was intended to make the officers ultimate ability to
    administer the test in compliance with s. 254(5) an element of the offence of
    refusing to blow.  I think the passage responds to the specific arguments made
    in
Danychuk
.  As described above, the trial judge had found that the
    police officer had an ASD immediately available and could have taken the sample
    forthwith.  The Summary Conviction Appeal Court Judge would have required the
    officer to go much further than that to secure a conviction on the refusal
    charge.  In paras. 26 and 27 of his reasons, Blair J.A. holds that the trial
    judges findings justified the conviction.  I do not think he declares that all
    of the trial judges findings were essential to the conviction.

[61]

In my view, the question of whether the Crown has to lead
    evidence that a sample could be taken forthwith to secure a conviction on a
    refusal charge was not before this court in
Danychuk
.
Danychuk
decided that evidence that the sample could have been taken forthwith was
    certainly sufficient to support a conviction under s. 254(5) and rejected the
    additional requirements favoured by the Summary Conviction Appeal Court Judge. 
    The description of the offence created by s. 254(5) in
Danychuk
certainly suggests that evidence that the test could in fact be administered
    forthwith is not an element of that offence.

[62]

I should also address two other cases relied on by counsel for
    the appellant:
R. v. Roy
, [1994] O.J. No. 1127 (Gen. Div.), leave to
    appeal refused, [1995] O.J. No. 1192 (C.A.) and
R. v. Matar
, [1999] O.J.
    No. 4224 (S.C.).  In both cases, Summary Conviction Appeal Court Judges held
    that a person could only be convicted of refusing to provide a sample if at the
    time of the refusal the device was at the scene and available to be used for
    the taking of the sample.  Both cases predate
Danychuk
.
Matar
was referred to in
Danychuk
at para. 18.  The analysis in
Danychuk
,
    at paras. 19-25, is a clear rejection of the holding in
Matar
.

[63]

In
Roy
, the Superior Court justice appears to have
    interpreted the
Criminal Code
provision as requiring that the ASD be
    available in order to avoid what the judge referred to as the chaos that
    would occur if the demand could be made absent the immediate availability of
    the device.  He said, at para. 14:



One can easily speculate as to the chaos which would
        develop if police officers could demand a breath sample, even though they do
        not have [an] A.L.E.R.T. machine available to them.  If the driver refuses, he
        is automatically convicted for refusing, and if he agrees he may never have to
        take the test.



[64]

I cannot see the chaos envisioned in
Roy
.  Nor do I see
    anything inherently unfair in either result contemplated in the passage quoted
    from
Roy
.
[3]
I would hold that
Roy
and
Matar
[4]
are wrongly decided.

[65]

The offence created by s. 254(2) is complete upon the refusal. 
    In the face of such a refusal, the police are not obliged to carry on as if
    there had been no refusal and the court is not obliged to speculate as to what
    might have happened had the police officer carried on.  The offence is complete
    upon proof that the preconditions to the demand in s. 254(2) existed, the
    officer demanded a sample forthwith, and the appellant unequivocally refused,
    without any reasonable excuse, to provide that sample.

[66]

The appellant argues that if her position is rejected, an
    improper result could occur where a police officer who does not have an ASD makes
    a demand under s. 254(2) and calls for one to be brought to the scene, and then
    an outright refusal ensues: the officer could then cancel the request for an
    ASD and the accused would be charged and convicted under s. 254(5).  I must
    admit I do not see the police conduct post refusal as relevant to culpability 
    absent abuse of process concerns, and assuming the demand was valid  if it is
    indeed an outright refusal.  The refusal ends the inquiry for the purposes of
    s. 254(5).

Conclusion: our case

[67]

From the authorities relied on in this case, there are two
    scenarios that are contemplated involving ss. 254(2) and (5).  The first is a
    demand and the legitimacy of the process thereafter of the motorists providing
    self-incriminating evidence of an offence; the second is a demand and a refusal
    or failure to comply.

[68]

In the first scenario, both the police demand and the drivers
    compliance must be accomplished forthwith or immediately.  That is to say,
    the police officer must be able to receive the breath sample, which the person
    has agreed to provide or has not refused to provide, before there is any
    realistic opportunity for the detained person to consult counsel.

[69]

In the second scenario, where there has been an
    outright refusal to provide a breath sample, the offence is made out if the
    demand was properly made.  The Crown is not required to establish that the ASD
    was present at the scene, or that it could have been present at the scene
    within the forthwith period.

[70]

The appellants immediate response of, Yes, but I am not blowing
    into anything on three occasions after demands made by P.C. Fielding are clear
    and they amount to outright refusals.  The appellants case is undeniably
    within the second scenario.  And as this court has established in
Danychuk
,
    her appeal must fail.

DISPOSITION

[71]

For these reasons, I find that after the appellant had
    categorically refused to provide a breath sample, the police were not required
    to continue with the process of locating or deploying an ASD to the scene.  The
    summary conviction appeal judge was correct in dismissing the appellants
    appeal from her conviction of the offence of refusing to provide a breath
    sample pursuant to s. 254(5) of the
Criminal Code
.  Accordingly, I would
    dismiss the appeal.

RELEASED:

JUL 20 2011                                             H.S.
    LaForme J.A.

DD                                                              I
    agree  Doherty J.A.

I
    agree G. Epstein J.A.





[1]
A contentious point at trial was whether P.C. Fielding said that she would be
    charged or said that she would be arrested.   The trial judge found that he
    said she would be charged.  He noted in his reasons that this was wrong  if
    she failed it would be premature to charge her; instead, she would be taken to
    the station for a breathalyser.



[2]
On July 2, 2008, s. 254(2) was amended to s. 254(2)(b) of the
Criminal Code
. 
    The wording used by the Summary Conviction Appeal Judge was based on the
    amended version.



[3]
I am not referring to cases where an officer makes a demand never intending to
    actually take a sample, but hoping that the driver will refuse so that he can
    charge the driver with refusing to provide a sample.  That case, should it ever
    occur, would raise significant abuse of process concerns.



[4]
In
Matar
, the Summary Conviction Appeal Court Judge suggests the
    procedure that should be followed by the police in cases where a roadside
    demand is made.  In coming to the conclusion that
Matar
is wrongly
    decided in law, I do not intend any comment on the manner in which
Matar
suggests the police should proceed.


